For claim Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 7-11 and 24-28 in the reply filed on 11 Apr 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 7 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasserre (US 2021/0192798).
For claim 7, Lassarre discloses a method of decoding point cloud data, the method comprising: 
	determining a first slice identifier (ID) of a first geometry slice associated with a frame of the point cloud data ([0128] a frame of reference index may be added to the slice header to signal that all units of the slice are part of the region related to the frame of reference); 
	determining a second slice ID of a second geometry slice associated with the frame of the point cloud data ([0134] e.g. neighboring tile when as stated in [0131] a slice may contain a complete tile); 
	based on the second slice ID being equal to the first slice ID ([0134] If tiles are not independent, it may be advantageous in some implementations to allow prediction of the frame of reference index or indices spatially between tiles. If a point cloud is coded with many tiles, there may be a high degree of correlation between certain tile header flags), 
	determining the second slice to contain identical content to the first slice ([0134] A syntax element indicating that a current tile should copy the header parameters of a neighbouring tile can reduce the tile signaling overhead); and 
	decoding the point cloud data based on the first slice ID ([0134] Such a syntax element may indicate the neighbouring tile from which to copy (or be merged with) by way of a direction (eg, prev-x, prev-y, prev-z) that corresponds to a previously decoded tile. ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (US 2021/0192798) in view of Hur (US 2021/0407142).
	For claim 8, while Lassarre does not, Hur teaches further comprising: 
	determining a slice dimension ([0139] A trisoup mode, in which a specific level of the octree (a level lower than the depth d of the octree) may be determined); 	
	parsing a trisoup node size syntax element indicative of a size of a node coded with trisoup coding mode ([0139] e.g. voxels,  One block may include one or more voxels); and 
	decoding the point cloud data based on the size of the node ([0140] When such a method is used, a geometry reconstruction process may be performed through triangle reconstruction, up-sampling, and voxelization.), 
	wherein a value of the trisoup node size syntax element is constrained to not exceed the slice dimension ([0139] The specified level should be lower than the depth value of the octree to apply the trisoup method. ) ([0483] syntax of specific signaling information will be described with reference to the figures.). It would be obvious to combine Hur’s trisoup mode teachings with the teachings of Lassarre for the predictable benefit of improved efficiency of point cloud data compression.

	For claim 9, while Lassarre does not, Hur teaches further comprising: 
	parsing an attribute slice header syntax element indicative of a number of regions where a delta quantization parameter will be applied ([0505] area_distribution_based_partition_absolute_QP_flag indicates whether the QP value of the block is an absolute value or a relative value (offset, delta).); and 
	decoding the point cloud data based on the number of regions ([0376] Hereinafter, a process of encoding/decoding point cloud data based on blocks will be described with reference to FIGS. 18 to 28.), 
	wherein a value of the attribute slice header syntax element is constrained within a range of 0 to N, where N is a predetermined value ([0556] num_blocks indicates the number of blocks.). It would be obvious to combine Hur’s trisoup mode teachings with the teachings of Lassarre for the same reasons discussed for claim 8.

	For claim 10, while Lassarre does not, Hur teaches further comprising: 
	parsing a geometry slice header syntax element indicative of a geometry parameter set identifier, 
	wherein a value of the geometry slice header syntax element is restricted to be in a range of 0 to 15 inclusive, and 
	wherein the decoding the point cloud data is further based on a geometry parameter set identified by the geometry parameter set identifier. It would be obvious to combine Hur’s trisoup mode teachings with the teachings of Lassarre for the same reasons discussed for claim 8.

	For claim 11, while Lassarre does not, Hur teaches further comprising: 
	parsing an attribute slice header syntax element indicative of an attribute parameter set identifier ([0496]  The geometry bitstream may contain a header (e.g., a geometry slice header) and a payload (e.g., geometry slice data).), 
	wherein a value of the attribute slice header syntax element is restricted to be in a range of 0 to 15 inclusive ([0538] Slice ID (gsh_slice_id): Represents an identifier of a slice header for reference by other syntax elements. The value of gsh_slice_id may have a range of 0 to XX (inclusive) (identifies the slice header for reference by other syntax elements. The value of gsh_slice_id shall be in the range of 0 to XX, inclusive). It would be obvious to select a number XX to conform with coding standards and efficiency), and 
	wherein the decoding the point cloud data is further based on an attribute parameter set identified by the attribute parameter set identifier ([0475] The method/device according to the embodiments may generate and acquire a point cloud bitstream as shown in FIG. 22. For example, a point cloud bitstream including geometry information, attribute information, and/or parameters including metadata for the same may be generated (encoded) and received (decoded) by the transmission device 10000 of FIG. 1,). It would be obvious to combine Hur’s trisoup mode teachings with the teachings of Lassarre for the same reasons discussed for claim 8.

For claims 24-28, Lassarre and Hur disclose the claimed limitations as discussed for corresponding limitations in claims 7-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
OH; Sejin	US 20220141487 A1	POINT CLOUD DATA TRANSMITTING DEVICE, POINT CLOUD DATA TRANSMITTING METHOD, POINT CLOUD DATA RECEIVING DEVICE, AND POINT CLOUD DATA RECEIVING METHOD
HUR; Hyejung et al.	US 20220159284 A1	APPARATUS AND METHOD FOR PROCESSING POINT CLOUD DATA
OH; Hyunmook et al.	US 20220159310 A1	POINT CLOUD DATA TRANSMISSION DEVICE, POINT CLOUD DATA TRANSMISSION METHOD, POINT CLOUD DATA RECEPTION DEVICE, AND POINT CLOUD DATA RECEPTION METHOD
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485